                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

SERVICE EMPLOYEES                         )
INTERNATIONAL UNION                       )
HCII, MISSOURI/KANSAS DIV.,               )
                                          )
                  Plaintiff,              )
v.                                        )
                                          )
MIDWEST DIVISION-RMC, LLC                 )
D/B/A RESEARCH MEDICAL CENTER,            )
                                          )
                  Defendant.              )     Civil Case No.: 4:20-cv-00483
                                          )
                                          )
______________________________________________________________________________
         COMPLAINT UNDER LABOR MANAGEMENT RELATIONS ACT
               TO ENFORCE A BINDING ARBITRATION AWARD

                                      NATURE OF CASE

       1.      This is an action for breach of a collective bargaining agreement brought pursuant

to Section 301 of the Labor-Management Relations Act of 1946, as amended (“LMRA”), 29

U.S.C. § 185, and for an order enforcing a final and binding award in favor of Plaintiff and entered

pursuant to the privately agreed upon procedures found in the parties’ collective bargaining

agreement.

                                            PARTIES

       2.      Plaintiff Service Employees International Union HCII, Missouri/Kansas Division

(“The Union” or “Plaintiff”) is a labor organization in an industry affecting commerce within the

meaning of Section 301 of the Labor Management Relations Act of 1947 (“LMRA”), 29 U.S.C. §

185, and the definitions of Sections 2(5) and 501(1) and (3), 29 U.S.C. §§ 152(2) and 142(1) and

(3). Defendant Research Medical Center recognizes the Union as the sole and exclusive bargaining




                                                 1

             Case 4:20-cv-00483-BP Document 1 Filed 06/14/20 Page 1 of 4
representative of employees in several classifications as certified by the National Labor Relations

Board.

         3.     Defendant Midwest Division-RMC, LLC d/b/a Research Medical Center

(“Research Medical” or “Defendant”) is an employer engaged in an industry affecting commerce

within the meaning of Section 301 of the LMRA and the definitions in Sections 2(6), 2(7), and

501(1) and (3), 29 U.S.C. §§ 152(6), (7), and 142(1) and (3). Defendant is a Delaware limited

liability company duly organized and existing under the laws of the State of Missouri and has its

principal place of business in the State of Missouri, doing business under a fictitious name,

Research Medical Center. Defendant operates hospital facilities at 2316 Meyer Blvd, Kansas City,

Missouri 64130 and 6601 Rockhill Rd, Kansas City, Missouri 64130. Defendant may be served

by serving its registered agent STK Registered Agent, Inc., 900 W. 48th Pl. Suite 900, Kansas City,

Missouri 64112.

                                 JURISDICTION AND VENUE

         4.     This Court has jurisdiction over this matter pursuant to Section 301 of the LMRA,

29 U.S.C. § 185, and 28 U.S.C. §§ 1331 and 1337.

         5.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 and 29 U.S.C. § 185.

                                  GENERAL ALLEGATIONS

         6.     The Union and Research Medical are parties to a collective bargaining agreement

(“the Agreement”), a true and correct copy of which is attached hereto as Exhibit 1.

         7.     The terms and conditions of the Agreement are binding upon Research Medical.

         8.     Pursuant to the grievance procedure contained in the Agreement, unresolved

disputes between the parties may be submitted to an arbitrator for resolution.

         9.     Decisions of the arbitrator are to be final, conclusive, and binding upon the parties.



                                                  2

              Case 4:20-cv-00483-BP Document 1 Filed 06/14/20 Page 2 of 4
          10.     On or about March 7, 2019, the Union filed a grievance on behalf of Thomas Harris,

a Union member, protesting his termination of employment with Research Medical.

          11.     The grievance submitted by the Union was not resolved to the mutual satisfaction

of both parties during the preliminary steps of the grievance procedure. Accordingly, it was

submitted to arbitration for resolution in accordance with the terms of the Agreement.

          12.     The parties jointly selected Ronald Hoh as the arbitrator, and a hearing was held on

September 11, 2019 in Kansas City, Missouri.

          13.     Representatives of both parties appeared at the hearing to present evidence on their

behalf.

          14.     At the hearing, the parties stipulated that there were no procedural issues and the

matter was properly before the arbitrator for decision.

          15.     Both Research Medical and the Union submitted post-hearing briefs to the

arbitrator.

          16.     By decision dated December 15, 2019, the arbitrator found in favor of the Union,

against Research Medical. He ordered that Harris be immediately reinstated to his former or

substantially equivalent Hospital position, and that Harris shall receive full back pay and benefits

for the time period beginning with the date of his termination through the date of his reinstatement,

but minus interim earnings.

          17.     The grievance submitted to and decided by Arbitrator Hoh was a dispute that is

subject to arbitration under the Agreement between Research Medical and the Union.

          18.     The arbitrator’s decision draws its essence from the parties’ Agreement.

          19.     Research received notice of the arbitrator’s decision dated December 15, 2019.




                                                   3

                Case 4:20-cv-00483-BP Document 1 Filed 06/14/20 Page 3 of 4
       20.     As of the filing of this Claim, Research Medical has failed to comply with the

arbitrator’s decision.

       WHEREFORE, Plaintiff Union prays for an Order and Judgment of the Court:

       (a)     Confirming and enforcing the December 15, 2019 arbitration award and enjoining

Defendant Research to comply in all respects with the same;

       (b)     Finding in accordance with the arbitration award that Defendant Research is liable

to Plaintiff Union to reinstate Harris to his former or substantially equivalent Hospital position and

enjoining Defendant Research to immediately comply in all respects with the arbitration award;

       (c)     Finding in accordance with the arbitration award that Defendant Research is liable

to Plaintiff Union in the amount of Harris’s full backpay and benefits for the time period beginning

with the date of his termination through the date of his reinstatement, minus interim earnings and

enjoining Defendant Research to pay to the Union the same;

       (d)     Awarding Plaintiff Union the costs and attorneys’ fees incurred in defending this

lawsuit and bringing this action; and

       (e)     Awarding such other relief as the Court deems just and proper.

                                                      Respectfully Submitted,

                                                      WICKHAM & WOOD, LLC




                                                      _______                ____
                                                      Brian T. Noland, # 67127
                                                      107 W 9th St, Second Floor
                                                      Kansas City, MO 64105
                                                      Phone: (816)506-1948
                                                      Fax: (816)817-8828
                                                      nolandbrian@gmail.com

                                                      ATTORNEYS FOR UNION

                                                  4

             Case 4:20-cv-00483-BP Document 1 Filed 06/14/20 Page 4 of 4
